Citation Nr: 0032430	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  95-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of an 
internal stye with cellulitis of the left eye.

2.  Entitlement to an initial compensable disability rating 
for residuals of nasal fracture.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating 
for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A March 1995 rating decision, in pertinent part, 
denied service connection for residuals of an internal stye 
of the left eye and granted service connection for residuals 
of nasal fracture, with assignment of a zero percent 
(noncompensable) disability rating for this condition.  

In April 1997, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  In August 1997, the Board issued a 
decision on two other claims on appeal (service connection 
for heart and ulcer disorders secondary to Agent Orange 
exposure), while also remanding the left eye and nasal claims 
to the RO for further development.

In August 1997, the Board also remanded claims for service 
connection for hearing loss and PTSD.  A May 1999 rating 
decision, in pertinent part, granted service connection for 
hearing loss, with assignment of a zero percent 
(noncompensable) disability rating for this condition, and 
granted service connection for PTSD, with assignment of a 50 
percent disability rating for this condition.  The veteran 
has perfected his appeal as to entitlement to increased 
ratings.

Although the RO complied with the Board's 1997 Remand 
instructions, it is necessary, for the reasons discussed 
below, to again REMAND the claim for service connection for 
residuals of an internal stye with cellulitis of the left 
eye.  It is also necessary to REMAND the claim for an 
increased rating for PTSD.

In the August 1997 decision, the Board referred several 
claims to the RO for development.  In September 1996, the 
veteran filed a claim for service connection for peripheral 
neuropathy secondary to Agent Orange exposure.  In the 
September 1995 substantive appeal, the veteran claimed that 
he had heart and ulcer disorders as secondary to the now 
service-connected PTSD.  At the hearing in April 1997, the 
veteran's representative also raised claims for secondary 
service connection for heart and ulcer disorders, as well as 
a claim for service connection for a skin condition secondary 
to Agent Orange exposure.  None of these issues has been 
adjudicated by the RO, and they are not inextricably 
intertwined with the other issues before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, these issues are again 
referred to the RO for appropriate action. 

The Board notes that additional evidence was submitted after 
the most recent supplemental statement of the case.  However, 
the information contained in the additional VA outpatient 
treatment records was essentially duplicative of information 
already associated with the claims file (i.e., the fact that 
the veteran has a deviated septum, that he was referred for 
hearing aids, etc.).  Therefore, it is not necessary to 
remand the case to the RO for consideration of this 
additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran's residuals of the nasal fracture consist of 
septal deviation and subjective complaints of difficulty 
breathing, with no objective evidence of obstruction of the 
nasal passages or interference with breathing space.

2.  The veteran's hearing loss is manifested by puretone 
threshold averages of 30-40 decibels for the right ear, with 
speech recognition ability of 96 percent, resulting in Level 
"I" hearing for the right ear, and puretone threshold 
averages of 41-55 decibels for the left ear, with speech 
recognition ability of 96-100 percent, resulting in Level 
"I" hearing for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
nasal fracture have not been met.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, and 4.97, Diagnostic Code 6599-6502 (1996 and 2000).

2.  The criteria for a compensable disability rating for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, and 
4.87, Diagnostic Code 6100 (1998 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  the veteran's contentions, including those 
raised at a personal hearing in 1997; various lay statements; 
his service medical records; reports of VA examinations 
conducted between 1990 and 1999; VA outpatient records for 
treatment between 1989 and 2000; and private medical records 
from Louisiana State University, E.A. Conway Hospital, 
Glenwood Regional Medical Center, and various private 
physicians.  The evidence pertinent the issues currently 
being decided is discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

With respect to the nasal and hearing loss claims, the RO 
provided the veteran appropriate VA examinations in 1997 and 
1998.  There is no medical evidence indicating that there has 
been a change in the severity of the veteran's nasal or 
hearing loss disorders since he was last examined.  There is 
no indication that private treatment records exist that have 
not been obtained.  The RO complied with the Board's 1997 
Remand instructions with respect to these claims.  Upon 
remand, the RO obtained the veteran's complete file from the 
VA Medical Center in Shreveport in September 1997.  The 
veteran has submitted VA records for treatment since that 
time.  Although it is possible that additional VA treatment 
records exist, there is no indication in the record that they 
would be pertinent to either of these claims.  This is 
because (a) the veteran has never alleged receiving treatment 
for residuals of the nasal fracture, and (b) he has submitted 
recent records concerning treatment for hearing loss and has 
not stated that additional relevant records exist.  There is 
sufficient evidence to rate these service-connected 
disabilities fairly.  Therefore, the duty to assist the 
veteran has been satisfied.

The veteran has disagreed with the original disability 
ratings assigned for his nasal and hearing loss disorders.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Statement of the Case and Supplemental 
Statements of the Case in this case show that the RO 
considered all the evidence of record in assigning the 
original disability ratings for the veteran's nasal and 
hearing loss disorders.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his nasal and hearing loss disorders, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

A.  Nasal fracture

During service, the veteran fractured his septum during a 
volley ball game.  On initial treatment, the septum was 
deviated to the left.  In follow-up, it was observed that the 
reduction of the fracture was adequate, and no breathing 
problems were noted.  Separation examination in January 1968 
was normal in pertinent respects.

Upon VA examination in 1990, the ear, nose, and throat 
examination showed no pertinent abnormalities.  The veteran 
reported that a horse had kicked out his front teeth during 
his teenage years.  

In April 1992, the veteran was treated at E.A. Conway 
Hospital and then transferred to Louisiana State University 
for open reduction and internal fixation of mandibular 
fractures incurred during a physical altercation.  Those 
notes indicated that he had septal deviation to the left.  
Treatment records from E.A. Conway dated later in 1992 
referenced follow-up treatment after oral surgery.

A VA outpatient note dated in December 1994 indicated that 
the veteran had a right scoliotic septum.

At the hearing in April 1997, the veteran discussed 
difficulty he had had breathing during service after he 
incurred the nasal fracture.  When asked if he still had 
difficulty breathing now, he stated that it was better since 
he had had his teeth removed, although it still bothered him 
"some."  He stated that his doctors had told him the in-
service nasal fracture had damaged his sinuses and that he 
had to have his teeth pulled to help him breathe.  He stated 
that this was done in 1994 or 1995 at Louisiana State 
University.

VA physical examination in October 1997 showed a history of 
nasal fracture, but the current diagnosis was an essentially 
normal nasal examination without any obstruction.  

A VA outpatient note dated in March 2000 indicated that the 
veteran had a deviated septum to the right.  Endoscopic 
examination showed no sinus drainage, and the nasopharynx-
Eustachian tubes were open.  It was noted that the veteran 
had recently used nasal spray, although no nasal 
symptomatology was discussed in the report.

The veteran is currently evaluated as zero percent disabled 
for the residuals of the in-service nasal fracture under 
Diagnostic Code 6599-6502.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27.  The diagnostic 
code is "built-up" by assigning the first two digits from 
that part of the schedule most closely identifying the part 
of the body involved and then assigning "99" for the last 
two digits for all unlisted conditions.  Then, a number is 
assigned for the residual condition of an injury on the basis 
of which the rating is determined.  Therefore, his service-
connected condition is rated according to the residual 
condition of deviation of the nasal septum under Diagnostic 
Code 6502.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4, including the rating criteria for evaluating 
diseases of the nose and throat.  The amendment became 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  The modified rating schedule 
slightly amended the criteria for evaluation of deviated 
nasal septum.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  See also VAOPGCPREC 3-2000 (May 30, 2000).

The RO considered the old regulations in the March 1995 
rating decision, and the June 1995 statement of the case 
provided notice of the old regulations to the veteran and his 
representative.  The RO then considered the new regulations 
in a May 1999 supplemental statement of the case, which also 
provided notice of the new regulations to the veteran and his 
representative.  Since the veteran and his representative 
have had an opportunity to submit evidence and argument 
related to both regulations, this Board decision is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, Diagnostic Code 6502 provided a zero 
percent (noncompensable) rating where there were only slight 
symptoms resulting from a deviated nasal septum and a 10 
percent rating where there was marked interference with 
breathing space resulting from a deviated nasal septum.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  Under the 
rating criteria for nose disorders in effect from October 7, 
1996, Diagnostic Code 6502 provides a single 10 percent 
rating when the deviation of the nasal septum results in 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  There are no other 
diagnostic codes potentially applicable to this condition.

In this case, neither rating criteria are more favorable to 
the veteran's claim.  The medical evidence does show that the 
veteran has a deviated nasal septum, but does not show any 
objective evidence of disability resulting from this 
condition.  Although he has subjective complaints of 
difficulty breathing, there is no evidence of any obstruction 
of the nasal passages or interference with the breathing 
space.  The Board notes that the veteran contends that he has 
sinus problems, but there is no indication in the medical 
evidence of any sinus-related disorders.  He also contends 
that he had to have his teeth pulled because of the prior 
nasal fracture.  The medical records from Louisiana State 
University, where this was allegedly done, do not support his 
contention, and only reflect oral surgery following a 
mandibular fracture incurred in 1992. 

 In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Under the applicable law 
and regulations, a compensable rating can only be assigned 
where there is evidence that the resulting septal deviation 
has interfered with the breathing space or resulted in 
obstruction of the nasal passages.  There is no such evidence 
here.  Accordingly, the preponderance of the evidence is 
against the claim for a higher rating.

Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  There 
is no medical evidence indicating that the criteria for a 
compensable rating have been met at any time since the 
veteran filed his original claim.

B.  Hearing loss

Upon VA examination in 1990, the veteran stated that he did 
not think that he was able to hear normally, but his hearing 
appeared intact.  The eardrums showed no perforations, 
discharge, or scarring.  Private medical records dated in 
1994 showed treatment for complaints of defective hearing and 
ear pain, with diagnoses of otitis media and decreased 
hearing.  There was also evidence in 1994 of bilateral 
tympanic perforations, likely incurred when the veteran was 
blowing his nose.  Several VA outpatient notes dated in 1994 
showed diagnoses of otitis media with a history of placement 
of pressure equalizing tubes.  A VA outpatient note dated in 
March 1995 showed complaints of decreased hearing in the 
right ear and a popping noise.  It was noted that he had 
chronic otitis media, and examination showed a tube in the 
right ear with scarring around the tympanic membrane.  A VA 
outpatient note dated in June 1995 showed a diagnosis of 
serous otitis.

At his hearing in April 1997, the veteran discussed having 
recurring problems with his ears since service, including 
decreased hearing acuity.

Upon VA audiological examination in October 1997, diagnoses 
included normal hearing except at the high frequencies.  The 
exact audiometric results were not reported.

On the VA audiological evaluation in January 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
35
40
LEFT
40
30
25
55
55

The puretone average thresholds were 30 for the right ear and 
41 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  

On VA audiological evaluation in October 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
45
50
LEFT
40
40
45
70
65

The puretone average thresholds were 40 for the right ear and 
55 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  

A VA outpatient note dated in March 2000 showed the veteran's 
complaints of a full feeling in the right ear.  Audiogram 
showed symmetrical mild to moderate sensorineural hearing 
loss.  The assessment was Eustachian tube dysfunction.  He 
was referred to audiology for consideration of a hearing aid 
on the right. 

In September 2000, a VA note was received indicating that the 
veteran had been fitted for hearing aids.  

The rating criteria for evaluating hearing loss disorders 
were also amended during the pendency of the appeal.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  As indicated above, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The new regulations were not in effect when the rating 
decision on appeal was made.  However, the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 2000); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 2000).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

Based on a 96 percent speech recognition score and a 30-
decibel puretone threshold average as shown on VA examination 
in 1998, Table VI indicates a designation of Level "I" for 
the right ear.  Based on a 96 percent speech recognition 
score and a 41-decibel puretone threshold average as shown in 
1998, Table VI indicates a designation of Level "I" for the 
left ear.  When applied to Table VII, the numeric 
designations of "I" for both ears translate to a zero 
percent evaluation.  

Based on a 96 percent speech recognition score and a 40-
decibel puretone threshold average as shown on in 1999, Table 
VI indicates a designation of Level "I" for the right ear.  
Based on a 100 percent speech recognition score and a 55-
decibel puretone threshold average as shown in 1999, Table VI 
indicates a designation of Level "I" for the left ear.  
Again, when applied to Table VII, the numeric designations of 
"I" for both ears translate to a zero percent evaluation.  

Based on the results from the 1998 and 1999 VA audiological 
evaluations, the veteran's service-connected hearing loss 
cannot be assigned a compensable rating.  Regardless of the 
veteran's complaints of hearing difficulties, an evaluation 
is assigned according to VA regulations, and the objective 
audiometric results do not show a compensable level of 
impairment.

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The provisions of 4.86(a) do not 
apply to the veteran's situation.  Although the audiometric 
results in 1998 and 1999 showed some puretone thresholds of 
55 decibels or greater, such findings were not present in all 
four of the relevant frequencies for either ear.  The 
provisions of 38 C.F.R. § 4.86(b) also do not apply.  The 
audiometric results in 1998 or 1999 did not show puretone 
thresholds of less than 30 decibels at 1000 Hertz for either 
ear, with a finding of 70 decibels at 2000 Hertz.  

Under the applicable law and regulations, the assigned 
noncompensable (zero percent) disability rating is 
appropriate based on the audiometric results.  In light of 
the above, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating.

Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  There 
is no medical evidence indicating that the criteria for a 
compensable rating have been met at any time since the 
veteran filed his original claim.


ORDER

Entitlement to a compensable disability rating for residuals 
of nasal fracture is denied.

Entitlement to a compensable disability rating for hearing 
loss is denied.


REMAND

Additional due process and evidentiary development are needed 
prior to appellate disposition of the veteran's claims for 
service connection for residuals of an internal stye with 
cellulitis of the left eye and an increased rating for PTSD.

A.  Left eye claim

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  Therefore, for these reasons, a remand is 
required.  

B.  PTSD claim

Service connection for PTSD was granted as of January 26, 
1994, which was the date the veteran filed his claim for 
service connection.  Since that date, regulatory changes 
amended the rating criteria for evaluating psychiatric 
diseases.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  
This amendment was effective November 7, 1996.  In addition 
to modified rating criteria, the amendment provided that the 
diagnoses and classification of mental disorders be in 
accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (2000).

VA must apply the regulatory version that is more favorable 
to the claimant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The RO has only rated the veteran's PTSD under 
the current regulations and has never considered whether a 
higher rating can be assigned under the old criteria.  
However, the veteran is entitled to application of both the 
old and new rating criteria for psychiatric disorders since 
he filed his claim prior to the date as of which the 
regulations were amended.  See Karnas.  The veteran has not 
been given notice of the old regulations, and he would be 
potentially prejudiced by the Board's consideration of the 
old regulations in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the RO should determine 
which version of the rating criteria, if either, is more 
favorable to this claim and adjudicate the appropriate 
disability rating for the veteran's PTSD under the more 
favorable version.  Thereafter, a supplemental statement of 
the case must be issued that includes both the old and the 
new rating criteria.

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1994, all evidence from 1994 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
PTSD.  Accordingly, all of the veteran's treatment records 
from 1994 to the present must be obtained.  The RO obtained 
the veteran's complete treatment file from the VA Medical 
Center in Shreveport in September 1997, but any VA records 
for treatment since that time have been submitted by the 
veteran, and it is possible that additional relevant records 
exist.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and such records must be considered in deciding the veteran's 
claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

It is also necessary to provide the veteran an additional VA 
psychiatric examination for the following reasons.  First, 
reexamination is needed where the evidence indicates there 
may have been a material change in a disability since the 
last examination.  38 C.F.R. § 3.327(a).  In this case, the 
last VA examination report from 1999 reflects a Global 
Assessment of Functioning (GAF) score of 60, which 
contemplates moderate symptoms, while subsequent VA 
outpatient notes reflect a GAF score of 45, which 
contemplates more serious symptoms.  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) at 44-47.  A current 
examination is needed to reconcile this evidence and 
determine if the veteran's psychiatric condition has, in 
fact, worsened recently.

Second, another examination is needed because it is not clear 
whether any of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders, 
as opposed to PTSD.  In addition to his service-connected 
PTSD, the medical evidence shows that several other 
psychiatric disorders have been diagnosed, to include, but 
not limited to, recurrent major depression, depressive 
disorder not otherwise specified, personality disorder not 
otherwise specified, and dysthymic disorder.  There is also a 
question of whether the veteran's alcohol dependence is 
actually in remission.  Since the nonservice-connected 
psychiatric conditions may be contributing to the social and 
industrial impairment that the veteran is experiencing, it is 
essential that an attempt be made to separate the effects of 
his service-connected PTSD from his other psychiatric 
disorder(s) so that the appropriate disability rating may be 
assigned.  Therefore, in order to assure that VA's statutory 
obligation to assist the appellant is fulfilled, another 
examination is required.  See Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993) (the Board's evaluation cannot be 
fully informed without an examination thoroughly describing 
the degree of disability attributable to the veteran's 
service-connected psychiatric disorder as opposed to 
diagnosed, nonservice-connected psychiatric disorder(s)); see 
also Shoemaker v. Derwinski, 3 Vet. App. 248, 254-55 (1992).

Accordingly, these claims are REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the left eye claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should request the veteran's 
medical records from the VA Medical Center 
in Shreveport for treatment and 
hospitalization from September 1997 to the 
present.  The RO should continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide negative 
responses if records are not available.

3.  After obtaining the veteran's VA 
treatment records, schedule him for a VA 
psychiatric examination to evaluate his 
PTSD.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder, including this 
remand.  The examiner should indicate in 
the report that the claims file was 
reviewed.  The examiner must provide a 
complete rationale for all conclusions 
and opinions.  

The examiner should conduct a detailed 
mental status examination.  Any necessary 
tests or studies should also be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  See, e.g., 1999 VA 
examination report indicating that the 
veteran's PTSD is "mild to moderate" 
versus subsequent VA outpatient treatment 
records dated in 1999 and 2000 showing a 
GAF score of 45. 

After a review of the prior VA 
examination reports (to include the 1994 
and 1998 psychological test results) and 
treatment records, the examiner should 
render a medical opinion as to which 
symptoms and what social and occupational 
impairment are attributable to the 
service-connected PTSD as opposed to any 
nonservice-connected condition(s) (i.e., 
recurrent major depression, depressive 
disorder not otherwise specified, 
personality disorder not otherwise 
specified, dysthymic disorder, history of 
alcohol dependence, and/or any other 
disorder identified upon examination).  
If it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a left eye disorder and a 
higher rating for PTSD.  In evaluating the 
degree of the veteran's disability due to 
PTSD, the RO should consider whether 
either the new or the old version of the 
rating criteria for psychiatric disorders 
is more favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The RO should bear in mind that any 
increased rating assigned based on the 
amended rating criteria can only be 
applied from and after the effective date 
of the amendment to the rating criteria.  
VAOPGCPREC 3-2000 (May 30, 2000).

The RO should also review the evidence of 
record at the time of the 1999 rating 
decision that was considered in assigning 
the original disability rating for the 
veteran's PTSD, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating for this 
condition at any period of time since his 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including both 
the old and new rating criteria for 
psychiatric disorders.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he does have the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge
	Board of Veterans' Appeals



 



